The judgment of the Supreme Court was entered January 5th 1880,
Per Curiam.
This is a writ of error to an order of the court below refusing a judgment for want of a sufficient affidavit of defence. This writ is given in such case by the Act of 18th April 1874, Pamph. L. 64, which, however, expressly provides, “ plaintiff may except to such decision and take a writ of error to the Supreme Court.”. As the record shows no such exceptions it is clear that the court is bound to disregard the assignment of error.
Order affirmed, the writ of error dismissed 'at the cost of the plaintiff without prejudice.